—Appeal by the People from an order of the Supreme Court, Kings County (Juviler, J.), dated May 14, 1998, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30 (1) (a).
Ordered that the order is reversed, the indictment is reinstated, and the matter is remitted to the Supreme Court, Kings County, for further proceedings.
The defendant contends that the People failed to be ready for trial within six months of the commencement of the criminal action against him and, therefore, the indictment must be dismissed pursuant to CPL 30.30 (1) (a). The People concede that the commencement of the action was February 8, 1997, and do not dispute that the six months following this date consisted of 181 days. The last day counted for purposes of this appeal is February 27, 1998. Thus, prior to any exclusions of time, a total of 384 days passed.
A total of 146 days were chargeable to the People, which does not exceed six months (in this case, 181 calendar days), from the commencement of the action. Contrary to the defendant’s contention, the 81-day period from June 27, 1997 to September 16, 1997, is not chargeable to the People as the defendant consented to those adjournments. Indeed, at the June 27, 1997 court appearance, defense counsel expressly stated that “we consent to the 30.30 waiver”. Accordingly, the defendant’s motion to dismiss the indictment on the ground that he was deprived of his right to a speedy trial pursuant to CPL 30.30 (1) (a), was improperly granted. Mangano, P. J., Sullivan, Joy and Altman, JJ., concur.